      Case 1:21-cv-00063-TBM-RPM Document 19 Filed 09/13/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                      SOUTHERN DIVISION
TIMOTHY FORD                                                                        PLAINTIFF

v.                                               CIVIL ACTION NO. 1:21-cv-063-TBM-RPM

RYAN RUCKER AND ALLSTATE PROPERTY
AND CASUALTY INSURANCE COMPANY                                                  DEFENDANTS

              ORDER GRANTING PLAINTIFF’S MOTION TO REMAND

       This matter came before the Court on a hearing on the Plaintiff’s Motion to Remand [7]

and Defendant’s Motion to Sever and Partially Remand [14] on September 13, 2021. At the

hearing, the Court, having considered the pleadings, the record, the oral arguments of counsel, and

the relevant legal authority, announced its findings and conclusions from the bench. The Court

concluded that the Plaintiff’s Motion to Remand [7] should be granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, for the reasons stated on the

record at the hearing held on September 13, 2021, the Plaintiff’s Motion to Remand [7] is

GRANTED. The Defendant’s Motion to Sever and Partially Remand [14] is DENIED as moot.

       IT IS, FURTHER, ORDERED AND ADJUDGED that this case is remanded to the

Circuit Court of Jackson County, Mississippi, and that a certified copy of this Order of Remand

shall be immediately mailed by the Clerk to the clerk of the state court pursuant to 28 U.S.C. §

1447(c).

       SO ORDERED AND ADJUDGED, this, the 13th day of September, 2021.



                                                     ____________________________
                                                     TAYLOR B. McNEEL
                                                     UNITED STATES DISTRICT JUDGE
